


Exhibit 10.39
Execution Copy


INDEMNIFICATION AGREEMENT
This Indemnification Agreement, dated as of ________ ___, 20__ (this
“Agreement”), is made by and between OMNOVA Solutions Inc., an Ohio corporation
(the “Company”), and ___________________ (“Indemnitee”).
RECITALS
A.    The Ohio Revised Code (the “ORC”) provides that the business and affairs
of a corporation are to be managed under the direction of its board of directors
and officers.
B.    It is critically important to the Company and its shareholders that the
Company be able to attract and retain the most capable persons reasonably
available to serve as directors and officers of the Company.
C.    There is growing incidence of litigation against directors and officers of
public companies and recent legislative initiatives have increasingly exposed
directors and officers to new and broader civil liability as well as an
increased risk of criminal proceedings.
D.    In recognition of the need for corporations to be able to attract and
retain capable persons to serve as directors and officers, the ORC authorizes
corporations to indemnify and maintain liability insurance for their directors
and officers.
E.    The ORC and the Code of Regulations of the Company (the “Regulations”)
provides for indemnification of directors and officers of the Company and the
Company currently maintains directors’ and officers’ liability insurance.
F.    The Board has evaluated the sufficiency of the ORC, the Regulations and
the liability insurance as to their adequacy to protect directors and officers
against the various legal risks and potential liabilities associated with their
serving as directors or officers of the Company, and the Board has concluded
that the ORC, the Regulations and liability insurance may not provide adequate
protection under certain circumstances.
G.    Therefore, in order to induce existing directors and officers to continue
to serve in such capacity, to induce new directors and officers to serve in such
capacity and to enhance directors’ and officers’ ability to serve the Company in
an effective manner, the Board has concluded that revised director and officer
indemnification agreements are necessary.
H.    In light of the considerations referred to in the preceding recitals, it
is the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to directors and officers hereunder.
NOW, THEREFORE, in consideration of the premises the parties hereby agree as
follows:
1.Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
(a)“Change in Control” means the occurrence of any of the following events:

1



--------------------------------------------------------------------------------




(i)All or substantially all of the assets of the Company are sold or transferred
to another corporation or entity, or the Company is merged, consolidated or
reorganized into or with another corporation or entity with the result that upon
conclusion of the transaction less than 50% of the outstanding securities
entitled to vote generally in the election of directors of the surviving or
resulting corporation or entity are owned, directly or indirectly, by persons
who were shareholders of the Company prior to the transaction (determined using
transaction record date share ownership and assuming that no securities in the
other party to such merger, consolidation or reorganization are held by such
shareholders of record); or
(ii)Any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act (a “Person”)) has become the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d‑3 or any
successor rule or regulation promulgated under the Exchange Act (a “Beneficial
Owner”)) of securities representing 20% or more of the combined voting power of
the then‑outstanding voting securities of the Company; or
(iii)The individuals who, at the beginning of any period of two consecutive
calendar years, constituted the Directors of the Company cease for any reason to
constitute at least a majority thereof unless the nomination for election by the
Company’s stockholders of each new director of the Company was approved by a
vote of at least two-thirds of the directors of the Company still in office who
were directors of the Company at the beginning of any such period; or
(iv)The Board determines that (A) any particular actual or proposed merger,
consolidation, reorganization, sale or transfer of assets, accumulation of
shares or tender offer for shares of the Company or other transaction or event
or series of transactions or events will, or is likely to, if carried out,
result in a Change in Control falling within Section 1(a)(i), (ii) or (iii) and
(B) it is in the best interests of the Company and its shareholders, and will
serve the intended purposes of this Agreement, if the provisions of this
Agreement referencing Change in Control shall thereupon become immediately
operative.


Notwithstanding the foregoing provisions of this Section 1(a): (A) If any such
merger, consolidation, reorganization, sale or transfer of assets, or tender
offer or other transaction or event or series of transactions or events
mentioned in Section 1(a)(iv) shall be abandoned, or any such accumulations of
shares shall be dispersed or otherwise resolved, the Board may, by notice to the
Indemnitee, nullify the effect of its determination under (a)(iv) but without
prejudice to any action that may have been taken prior to such nullification;
and (B) Unless otherwise determined in a specific case by the Board, a “Change
in Control” shall not be deemed to have occurred for purposes of
Section (1)(a)(ii) solely because (X) the Company, (Y) a Subsidiary, or (Z) any
Company-sponsored employee stock ownership plan or any other employee benefit
plan of the Company or any Subsidiary either files or becomes obligated to file
a report or a proxy statement under or in response to Schedule 13D,
Schedule 14D‑1, Form 8‑K or Schedule 14A (or any successor schedule, form or
report or item therein) under the Exchange Act disclosing Beneficial Ownership
by it of shares of the then-outstanding voting securities of the Company,
whether in excess of 20% or otherwise, or because the Company reports that a
change in control of the Company has occurred or will occur in the future by
reason of such beneficial ownership.
(b)“Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding against Indemnitee, whether civil, criminal,
administrative, arbitrative, investigative or other (including by or in the
right of the Company), and whether

2



--------------------------------------------------------------------------------




made pursuant to federal, state or other law; or (ii) any threatened, pending or
completed inquiry or investigation, whether made, instituted or conducted by the
Company or any other person, (including any governmental entity) that Indemnitee
believes in good faith might lead to the institution of any such claim, demand,
action, suit or proceeding; or (iii) any subpoena or any discovery request
seeking information, documents or testimony from Indemnitee whether or not the
Indemnitee is a party to or the subject of the underlying claim, demand, action,
suit or proceeding or the subject of any such inquiry or investigation.
(c)“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 20% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise shall be
deemed to constitute control for purposes of this definition.
(d)“Constituent Documents” means the Articles of Incorporation (the “Articles”)
and Code of Regulations (the “Regulations”) of the Company.
(e)“Disinterested Director” means a director of the Company who is not and was
not a party to, or threatened with, the Claim in respect of which
indemnification is sought by Indemnitee.
(f)“Expenses” means attorneys’ and experts’ fees and expenses and all other
costs and expenses reasonably incurred in connection with (i) investigating or
defending a Claim or being a witness or otherwise responding to any discovery in
respect of any Claim, including on appeal and (ii) enforcing or defending the
Indemnitee’s rights as provided under Section 6; provided, however, that the
term “Expenses” excludes: (y) Losses and (z) amounts incurred in respect to any
claim, action, suit or proceeding (other than pursuant to Section 6) brought by
Indemnitee against the Company or any Other Enterprise or against any current or
former director, officer, employee, agent, member, manager, or trustee of the
Company or any Other Enterprise.
(g)“Incumbent Directors” means the individuals who, as of the date hereof, are
directors of the Company and any individual becoming a director subsequent to
the date hereof whose election, nomination for election by the Company’s
shareholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board.
(h)“Indemnifiable Claim” means any Claim (i) based upon, arising out of or
resulting from any actual or alleged act or omission by Indemnitee in his or her
capacity as a director, officer, employee or agent of the Company or as a
director, officer, employee, member, manager, trustee or agent of any Other
Enterprise; or (ii)  by reason of the fact that Indemnitee

3



--------------------------------------------------------------------------------




is a current or former director, officer, employee or agent of the Company or by
reason of the fact that Indemnitee is a current or former director, officer,
employee, member, manager, trustee or agent of any Other Enterprise.
(i)“Indemnifiable Expenses” means any and all Expenses relating to, arising out
of or resulting from any Indemnifiable Claim.
(j)“Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim.
(k)“Independent Counsel” means a nationally recognized law firm that has
expertise in matters of corporation law and that is not currently representing,
nor represented in the past five years (i) the Company (or any Other Enterprise)
or Indemnitee in any matter material to either such party, or (ii) any other
named (or, as to a threatened matter, reasonably likely to be named) party to
the Indemnifiable Claim giving rise to a claim for indemnification hereunder;
provided, however, that “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have an actual or potential conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
(l)“Losses” means any and all, damages, losses, liabilities, judgments, fines,
penalties (whether civil, criminal or other) and amounts paid in settlement,
including all interest, assessments and other charges paid or payable in
connection with or in respect of any of the foregoing, but excluding Expenses.
(m)“Other Enterprise” means any corporation, limited liability company,
partnership, joint venture, trust, plan or other entity or enterprise, whether
or not for profit, as to which Indemnitee is or was serving at the request of
the Company as a director, officer, employee, member, manager, trustee or agent.
In addition to any service at the actual request of the Company, for purposes of
this Agreement, Indemnitee shall be deemed to be serving or to have served at
the request of the Company as a director, officer, employee, member, manager,
trustee or agent of an Other Enterprise if Indemnitee is or was serving as a
director, officer, employee, member, manager, trustee or agent of such Other
Enterprise and (i) such entity or enterprise is or at the time of such service
was a Controlled Affiliate, or (ii) such entity or enterprise is or at the time
of such service was an employee benefit plan (or related trust) sponsored or
maintained by the Company or a Controlled Affiliate, or (iii) the Company or a
Controlled Affiliate directly or indirectly caused Indemnitee to be nominated,
elected, appointed, designated, employed, engaged or selected to serve in such
capacity.
(n)“Standard of Conduct” means that the acts or omissions of Indemnitee were not
undertaken with deliberate intent to harm the Company or with reckless disregard
for the best interests of the Company.
2.Indemnification Obligation.
(a)Subject to the terms of this Agreement, the Company shall indemnify
Indemnitee against any and all Indemnifiable Losses which Indemnitee becomes
obligated to pay.
(b)Notwithstanding Section 2(a), the Company shall have no obligation to pay any
amount under 2(a):

4



--------------------------------------------------------------------------------




(i)to the extent attributable to the acts or omissions of Indemnitee which were
undertaken with deliberate intent to harm the Company or with reckless disregard
for the best interests of the Company.
(ii)to the extent that payment thereof by the Company is prohibited by
applicable law or is otherwise unlawful, including (A) amounts attributable to a
fine or similar government imposition which the Company is prohibited by
applicable law from paying and (B) Losses arising from a claim made under ORC
Section 1701.95.
(iii)to the extent attributable to Claims which are not Indemnifiable Claims,
including, for avoidance of doubt and without limitation, amounts attributable
to the Indemnitee gaining in fact a personal gain, profit or advantage as to
which he or she was not entitled, including (A) from the purchase and sale by
the Indemnitee of equity securities of the Company which are recoverable by the
Company pursuant to Section 16(b) of the Exchange Act and (B) arising from
transactions in publicly traded securities of the Company which were effected by
the Indemnitee in violation of Section 10(b) of the Exchange act or Rule 10b-5
promulgated thereunder.
The applicability of Section 2(b)(i), (ii) or (iii) shall be determined under
Section 4 and, pending such determination, nothing in this Section 2(b) shall
eliminate or diminish Company’s obligations under Section 3 or Section 6 to pay
or advance Expenses for attorneys’ fees and other costs under Section 3 or
Section 6, subject to the provisions of Section 3 and Section 6.
3.Advancement of Expenses.
(a)Subject to the terms of this Agreement, Indemnitee shall have the right to
payment, advancement, reimbursement and/or indemnity by the Company prior to the
final disposition of any Indemnifiable Claim of any and all reasonable Expenses
relating to, arising out of or resulting from any Indemnifiable Claim which are
paid or incurred by Indemnitee or which Indemnitee reasonably determines are
likely to be so paid or incurred by Indemnitee. Without limiting the generality
or effect of the foregoing, within five business days after any request by
Indemnitee, the Company shall, in accordance with such request (but without
duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance to
Indemnitee funds in an amount sufficient to pay such Expenses, or (c) reimburse
Indemnitee for such Expenses.
It is the intent of this Agreement that the term Indemnifiable Claim be broadly
interpreted to favor advances of Expenses to Indemnitee except in cases in which
there is available at the time advancement of Expenses is sought clear and
convincing factual evidence and/or established applicable law which precludes
any good faith basis for indemnification under Section 2 and in all other cases
the applicability of Section 2(b)(i), (ii), and (iii) and 3(d)(i), (ii) or (iii)
below shall be determined under Section 4 and, pending such determination,
Expenses shall be advanced subject to the provisions of this Section 3. No such
advancement shall prejudice the right of the Company to recover such Expenses if
it is later determined as provided in this Agreement that Indemnitee is
obligated to repay such Expenses.
(b)For purposes of obtaining payments of Expenses in advance of final
disposition, the Indemnitee shall submit to the Company a sworn request for
advancement of Expenses substantially in the form of Exhibit A attached hereto
subject to Indemnitee filling in the blanks therein and selecting from among the
bracketed alternatives therein. Such undertaking to repay Expenses need not be
secured and the Company must accept the Undertaking without reference to
Indemnitee’s ability to repay the Expenses.

5



--------------------------------------------------------------------------------




(c)Upon the request of the Company, Indemnitee shall provide the Company with
reasonable documentation evidencing Expenses which were or reasonably likely to
be paid or incurred by Indemnitee.
(d)Indemnitee shall repay, without interest, to the Company, any Expenses
previously paid by the Company to the extent:
(i)incurred in respect of acts or omissions of Indemnitee determined to have
been undertaken with deliberate intent to harm the Company or with reckless
disregard for the best interests of the Company.
(ii)incurred in respect of any Claim determined not to be an Indemnifiable Claim
including, for avoidance of doubt and without limitation, amounts attributable
to the Indemnitee gaining in fact a personal gain, profit or advantage to which
he or she was not entitled, including (A) from the purchase and sale by the
Indemnitee of equity securities of the Company which are recoverable by the
Company pursuant to Section 16(b) of the Exchange Act, and (B) arising from
transactions in publicly traded securities of the Company which were effected by
the Indemnitee in violation of Section 10(b) of the Exchange act or Rule 10b-5
promulgated thereunder; provided that if there are multiple claims and some of
which are determined not to be Indemnifiable Claims then the amount to be repaid
shall be the amount of incremental Expenses attributable solely to defending the
Claim or Claims determined not to be Indemnifiable Claims.
(iii)payment of which by the Company is determined to be prohibited by law or
otherwise unlawful, including because the Regulations of the Company prohibit
payment or advancement of Expenses by specific reference to ORC 1701.13E(5)(i).
4.Determination of Right to Indemnification.
(a)To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or in defense of any claims,
issues or matters that are d of an Indemnifiable Claim, Indemnitee shall be
indemnified against all Losses and Expenses relating to, arising out of or
resulting from such Indemnifiable Claim or any such claims, issues or matters in
accordance with Sections 2 and 3 and no Indemnification Determination (as
defined in Section 4(b)) shall be required. For purposes of this Section 4(a)
and without limitation, the termination of any Indemnifiable Claim or any such
claim, issue or matter by dismissal, with or without prejudice, shall be deemed
to be a success on the merits.
(b)To the extent that the provisions of Section 4(a) are inapplicable to an
Indemnifiable Claim (or any part thereof) that has been finally disposed of,
Indemnitee shall be entitled to indemnification against Indemnifiable Losses and
Indemnifiable Expenses unless and to the extent that:
(i)a court of competent jurisdiction has made a finding in a final unappealable
judgment as to the acts or omissions of Indemnitee which, when applied under
Section 2(b)(i), (ii) or (iii), and/or Section 3(d)( i), (ii) or (iii), would
result in a denial of indemnification for Losses and/or Expenses; or
(ii)to the extent Section 4(b)(i) does not apply, it is determined pursuant to
Section 4(c) below (an “Indemnification Determination”) that a Loss and/or
Expense is not indemnifiable pursuant to the application of Section 2(b)(i),
(ii) or (iii) and/or Section 3(d)(i), (ii) or (iii).

6



--------------------------------------------------------------------------------




(c)An Indemnification Determination shall be made as provided for in this
Section 4(c) and Sections 4(d), (e), (f), (g), (h) and (i):
(i)if a Change in Control has not occurred, or if a Change in Control has
occurred but Indemnitee shall have requested that the Indemnification
Determination be made pursuant to this clause (i), then the Indemnification
Determination shall be: (A) by a majority vote of a quorum consisting of the
Disinterested Directors, or (B) if such Disinterested Directors so direct, by a
majority vote of a committee of Disinterested Directors designated by a majority
vote of all Disinterested Directors, or (C) if such quorum of Disinterested
Directors is not available or if a majority of such a quorum so direct, by
Independent Counsel in a written opinion addressed to the Board, a copy of which
shall be delivered to Indemnitee; and
(ii)if a Change in Control has occurred and Indemnitee has not requested that
the Indemnification Determination be made pursuant to clause (i), then the
Indemnification Determination shall be by Independent Counsel in a written
opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee.
(iii)

(iv)Indemnitee will cooperate with the person or persons selected pursuant to
section 4(c) to make such Indemnification Determination (such person or persons,
the “Reviewer”), including providing to the Reviewer, upon reasonable advance
request, any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. The Company shall reimburse
Indemnitee and, if requested by Indemnitee, shall advance to Indemnitee, within
five business days of such request, any and all costs and expenses (including
attorneys’ and experts’ fees and expenses) incurred by Indemnitee in so
cooperating with the Reviewer.
(d)The Company shall use its reasonable best efforts to cause any
Indemnification Determination required under Section 4(c) to be made as promptly
as practicable. If (i) the Reviewer has not made a determination within 30 days
after the later of (A) receipt by the Company of written notice from Indemnitee
advising the Company of the final disposition of the applicable Indemnifiable
Claim and (B) the final selection of an Independent Counsel, (if such
determination is to be made by Independent Counsel,) and (ii) Indemnitee shall
have fulfilled his/her obligations set forth in the second sentence of
Section 4(c), then Indemnitee shall be deemed to be entitled to indemnification
in respect of the Loss or Expense at issue; provided that such 30-day period may
be extended for a reasonable time, not to exceed an additional 30 days, if the
Reviewer making such determination in good faith requires such additional time
for the obtaining of evaluation of documentation and/or information relating
thereto.
(e)If (i) Indemnitee shall be entitled to indemnification pursuant to
Section 4(a), or (ii) Indemnitee has been determined or deemed pursuant to
Section 4(b) or (c) or (d) to be entitled to indemnification, then the Company
shall pay to Indemnitee, within five business days of the last to occur of (i)
or (ii) above, an amount equal to the unpaid amount of Losses and Expenses
indemnified hereunder.
(f)If an Indemnification Determination is to be made by Independent Counsel
pursuant to Section 4(c)(i), the Independent Counsel shall be selected by the
Company, and the Company shall give written notice to Indemnitee advising him or
her of the identity of the Independent Counsel so selected. If an
Indemnification Determination is to be made by Independent Counsel pursuant to
Section 4(c)(ii), the Independent Counsel shall be selected by

7



--------------------------------------------------------------------------------




Indemnitee, and Indemnitee shall give written notice to the Company advising it
of the identity of the Independent Counsel so selected. In either case,
Indemnitee or the Company, as applicable, may, within five business days after
receiving written notice of selection from the other, deliver to the other a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 1(k), and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person or
firm so selected shall act as Independent Counsel. If such written objection is
properly and timely made and substantiated, (i) the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit and
(ii) the non-objecting party may, at its option, select an alternative
Independent Counsel and give written notice to the other party advising such
other party of the identity of the alternative Independent Counsel so selected,
in which case the provisions of the two immediately preceding sentences and
clause (i) of this sentence shall apply to such subsequent selection and notice.
If applicable, the provisions of clause (ii) of the immediately preceding
sentence shall apply to successive alternative selections. If no Independent
Counsel that is permitted under the foregoing provisions of this Section 4(f) to
make the Indemnification Determination shall have been selected within 30 days
after the Company gives its initial notice pursuant to the first sentence of
this Section 4(f) or Indemnitee gives its initial notice pursuant to the second
sentence of this Section 4(f), as the case may be, either the Company or
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel by the Court and the person or firm with respect to whom all objections
are so resolved or the person or firm so appointed will act as Independent
Counsel. In all events, the Company shall pay all of the reasonable fees and
expenses of the Independent Counsel incurred in connection with the Independent
Counsel’s determination pursuant to Section 4(c).    
(g)The Reviewer shall make the Indemnification Determination reasonably and in
good faith consistent with the terms of this Agreement and applicable law. In
making any Indemnification Determination, the Reviewer shall presume that
Indemnitee is entitled to indemnification for Expenses and Losses, and the
Company may overcome such presumption only by its producing clear and convincing
factual evidence and/or established applicable law to the contrary. The
termination of any Indemnifiable Claim against Indemnitee by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere or its equivalent, shall not create a presumption that
Indemnitee is not entitled to indemnification or that indemnification hereunder
is otherwise not permitted or otherwise adversely affect the right of the
Indemnitee to indemnification. In addition, in making any Indemnification
Determination, Indemnitee shall be deemed to have satisfied the Standard of
Conduct if Indemnitee’s act or omission is based on Indemnitee’s reliance on
information, opinions, reports or statements, including financial statements and
other financial data, that were prepared or presented by (a) one or more
directors, officers, or employees of the Company who the Indemnitee reasonably
believes are reliable and competent in the matters prepared or presented; (b)
counsel, public accountants, or other persons as to matters that the Indemnitee
reasonably believes are within the person’s professional or expert competence;
or (c) a committee of the Board upon which the Indemnitee does not serve, duly
established in accordance with a provision of the Company’s Articles or
Regulations, as to matters within its designated authority, which committee the
Indemnitee reasonably believes to merit confidence. In addition, the knowledge
and/or actions, or failure to act, of any other director, officer, agent or
employee of the Company shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

8



--------------------------------------------------------------------------------




(h)Any Indemnification Determination that is adverse to Indemnitee may be
challenged by Indemnitee in the state or federal courts in Ohio. No such adverse
Indemnification Determination shall be raised or used as a defense by the
Company in any judicial claim by Indemnitee for indemnification hereunder or
create a presumption that Indemnitee is not entitled to indemnification and any
such judicial proceeding shall be a de novo review on the merits.
(i)Any Indemnification Determination favorable to Indemnitee finding that
Indemnitee is entitled to indemnification shall be binding on the Company and
shall not be challenged by the Company.
(j)If the Indemnitee is entitled to indemnity by the Company for some or a
portion of a Loss or Expenses incurred by him or her, but not for the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion of such Loss or Expenses to which the Indemnitee is entitled.
5.Notices; Defense of Claims.
(a)To obtain indemnification under this Agreement in respect of an Indemnifiable
Claim, Indemnitee shall submit to the Company a written request, including a
brief description (based upon information then available to Indemnitee) of such
Indemnifiable Claim. If, at the time of the receipt of such request, the Company
has directors’ and officers’ liability insurance in effect under which coverage
for such Indemnifiable Claim is potentially available, the Company shall give
prompt written notice of such Indemnifiable Claim to the applicable insurers in
accordance with the procedures set forth in the applicable policies. The Company
shall provide to Indemnitee a copy of such notice delivered to the applicable
insurers, and copies of all subsequent correspondence between the Company and
such insurers regarding the Indemnifiable Claim, in each case substantially
concurrently with the delivery or receipt thereof by the Company. The failure by
Indemnitee to timely notify the Company of any Indemnifiable Claim shall not
relieve the Company from any liability hereunder unless, and only to the extent
that, the Company did not otherwise learn of such Indemnifiable Claim and such
failure results in forfeiture by the Company of substantial defenses, rights or
insurance coverage.
(b)The Company shall be entitled to assume the defense of any Indemnifiable
Claim, and at the request of Indemnitee, the Company shall assume the defense of
any Indemnifiable Claim, with, in either case, counsel reasonably satisfactory
to the Indemnitee; provided that if, at any time, Indemnitee or the Company
determines, in good faith, that (i) the use of counsel chosen by the Company to
represent Indemnitee would present such counsel with an actual or potential
conflict, (ii) the named parties in any such Indemnifiable Claim (including any
impleaded parties) include both the Company and Indemnitee and there may be one
or more legal defenses available to Indemnitee that are different from or in
addition to those available to the Company, or (iii) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing, then the Company shall not have the right, nor the
obligation, to assume the defense of such Indemnifiable Claim and Indemnitee
shall be entitled to retain separate counsel (but not more than one law firm
plus, if applicable, local counsel in respect of any Indemnifiable Claim) at the
Company’s expense pursuant to Section 3. With respect to any Indemnifiable Claim
the defense of which has been assumed by the Company: (i) the Company shall
conduct the defense and/or settlement thereof diligently and in good faith, (ii)
the Company shall keep Indemnitee reasonably informed regarding the status of
such defense and any settlement, (iii) Indemnitee shall reasonably cooperate
with the Company in the defense of or otherwise responding to any Indemnifiable
Claim, and (iv) Indemnitee may participate (at his or her own expense) in such
defense.

9



--------------------------------------------------------------------------------




(c)The Company shall not be liable to Indemnitee under this Agreement for any
amounts paid in settlement of any Indemnifiable Claim effected without the
Company’s prior written consent. The Company shall not, without the prior
written consent of the Indemnitee, effect any settlement of any Indemnifiable
Claim to which the Indemnitee is, or could have been, a party unless such
settlement solely involves the payment of money (by other than Indemnitee) and
includes a complete and unconditional release of Indemnitee from all liability
on any claims that are or could be the subject matter of such Indemnifiable
Claim. Neither the Company nor Indemnitee shall unreasonably withhold or delay
its consent to any proposed settlement; provided that Indemnitee may withhold
consent to any settlement that provides for other than solely the payment of
money or does not provide such complete and unconditional release of Indemnitee.
(d)This Section 5 is subject to the requirements of any applicable policy of
liability insurance which gives the insurer the right to approve or consent to
counsel.
6.Enforcement by Indemnitee.
(a)It is the intent of the Company that Indemnitee not be required to incur
legal fees and or other Expenses associated with the interpretation, enforcement
or defense of Indemnitee’s rights under this Agreement by litigation or
otherwise because the cost and expense thereof would substantially detract from
the benefits intended to be extended to Indemnitee hereunder. Accordingly,
without limiting the generality or effect of any other provision hereof, if: (i)
Indemnitee determines in good faith that the Company has failed to comply with
any of its obligations under this Agreement (including its obligations under
Section 3) or (ii) the Company or any other person takes or threatens to take
any action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding which may result in the denial or
limitation of, or the recovery from Indemnitee of, the benefits provided or
intended to be provided to Indemnitee hereunder, or (iii) Indemnitee takes legal
action to enforce any Indemnitee rights under any director and officers
liability insurance policies maintained by the Company, then the Company
irrevocably authorizes the Indemnitee from time to time to retain counsel of
Indemnitee’s choice, at the expense of the Company as hereafter provided, to
advise and represent Indemnitee in connection with any such interpretation,
enforcement, defense or action.
(b)The Company shall, if requested by Indemnitee, reimburse Indemnitee for, or
advance to Indemnitee, within five business days of such request, any and all
reasonable Expenses paid or incurred by Indemnitee or which Indemnitee
reasonably determines are likely to be paid or incurred by Indemnitee in
connection with any claim, defense or action by Indemnitee in respect of Section
6(a)(i), (ii) or (iii). For purposes of obtaining payments of Expenses in
advance of final disposition, the Indemnitee shall submit to the Company a sworn
request for advancement of Expenses substantially in the form of Exhibit A
attached hereto subject to Indemnitee filling in the blanks therein and
selecting from among the bracketed alternatives therein. Such undertaking to
repay Expenses need not be secured and the Company must accept the undertaking
without reference to Indemnitee’s ability to repay the Expenses.
(c)Indemnitee shall repay to the Company all Expenses paid to or on behalf of
Indemnitee under this Section 6 if it is determined by a court of competent
jurisdiction in a final nonappealable judgment that the material claims or
defenses asserted by Indemnitee pursuant to Section 6(a) were made in bad faith
or were frivolous.

10



--------------------------------------------------------------------------------




7.Liability Insurance. For the duration of Indemnitee’s service as a director
and/or officer of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending or possible Indemnifiable Claim, the Company shall use
commercially reasonable efforts (taking into account the scope and amount of
coverage available relative to the cost thereof) to cause to be maintained in
effect policies of directors’ and officers’ liability insurance providing
coverage for directors and officers of the Company that is, in all material
respects, comparable in scope and amount to that provided by the Company’s
policies of directors’ and officers’ liability insurance in effect on the date
hereof. Upon request, the Company shall provide Indemnitee with a copy of all
directors’ and officers’ liability insurance applications, binders, policies,
declarations, endorsements and other related materials. If the Company
determines in good faith that commercially reasonable efforts will not permit it
to maintain such comparable coverage then the Company may reduce the scope or
amount of coverage to that which commercially reasonable efforts allow,
provided, however, that such reduction shall not be undertaken (i)  without the
prior approval thereof by a majority vote of the Incumbent Directors, even if
less than a quorum, or (ii) if at the time that any such discontinuation or
material reduction in the scope or amount of coverage is proposed there are no
Incumbent Directors, without prior written notice to Indemnitee. In all policies
of directors’ and officers’ liability insurance now or hereafter obtained by the
Company, and for so long as Indemnitee shall be subject to any pending or
possible Indemnifiable Claim, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits, subject to the
same limitations, as are accorded to the Company’s directors and officers most
favorably insured by such policy. Indemnitee shall continue to be entitled to
the indemnification rights provided under this Agreement regardless of whether
liability or other insurance coverage is at any time obtained or retained by the
Company. In the event that insurance becomes unavailable in the amount or scope
of coverage of the policy in effect on the date hereof on a reasonable
commercial basis and the Company foregoes maintenance of all or a portion of
such insurance coverage, the Company shall stand as a self-insurer with respect
to the coverage, or portion thereof, not retained, and shall indemnify
Indemnitee against any loss arising out of the reduction or cancellation of such
insurance coverage.
8.Non‑Exclusivity; No Duplication.
(a)The rights of Indemnitee hereunder will be in addition to any other rights
Indemnitee may have under the ORC, the Articles, the Regulations, any policy of
insurance or under any other contract or otherwise (collectively, “Other
Indemnity Provisions”); provided, however, that (i) to the extent that any
change or interpretation is made to any applicable law which permits any greater
right to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder, and (ii)
if there is any change in any applicable law which narrows the right of the
Company to indemnify Indemnitee, such changes, to the extent not otherwise
required by applicable law to be applied to this Agreement, shall have no effect
on this Agreement or the parties’ rights and obligations hereunder.
(b)Except with respect to Claims brought by or in the right of the Company, the
Company shall cooperate with Indemnitee and undertakes to use reasonable efforts
to assist Indemnitee to obtain indemnification under all or any combination of
this Agreement and other Other Indemnity Provisions (to the extent permitted
thereunder and without duplication) so as to provide Indemnitee with the
broadest permissible indemnification.
(c)The Company shall not be liable under this Agreement to make any payment to
Indemnitee in respect of any Indemnifiable Losses or Indemnifiable Expenses to
the extent Indemnitee has actually received payment (net of expenses incurred in

11



--------------------------------------------------------------------------------




connection therewith) under any Other Indemnity Provisions or otherwise
(including from any Other Enterprise) in respect of such Indemnifiable Losses or
Indemnifiable Expenses otherwise indemnifiable hereunder. Indemnitee shall repay
any Expenses actually advanced to Indemnitee that, at the final disposition of
the matter to which the advance related, were in excess of Expenses actually
paid by Indemnitee in respect of such matter.
(d)No amendment to the Articles or the Regulations may deny, diminish or
encumber the Indemnitee’s rights to indemnity pursuant to the Articles,
Regulations, the ORC or any other applicable law as applied to any act or
omission occurring in whole or in part prior to the date (the “Effective Date”)
upon which the amendment was approved by the shareholders of the Company. In the
event that the Company shall purport to adopt any amendment to its Articles or
Regulations or take any other action the effect of which is to deny, diminish or
encumber the Indemnitee’s rights to indemnity pursuant to the Articles, the
Regulations, the ORC or any such other law, such amendment shall apply only to
acts or omissions occurring entirely after the Effective Date thereof.
9.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors). Indemnitee shall execute all papers reasonably
required to evidence such rights in the Company and shall otherwise reasonably
cooperate with the Company in pursuing such subrogated rights subject to the
Company reimbursing or advancing all of Indemnitee’s reasonable expenses in
connection therewith.
10.Successors and Binding Agreement.
(a)This Agreement shall be binding upon and inure to the benefit of the Company
and any successor to the Company, including any person acquiring, directly or
indirectly, all or substantially all of the business or assets of the Company
whether by purchase, merger, consolidation, reorganization or otherwise (and
such successor will thereafter be deemed the “Company” for purposes of this
Agreement). Without limiting the preceding sentence, the Company shall require
any successor or successors (whether direct or indirect, by asset purchase,
merger, consolidation, reorganization or otherwise), by agreement in form and
substance satisfactory to Indemnitee and his or her counsel, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
No such assumption by any successor shall release the Company from any liability
or obligation hereunder.
(b)This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Sections 10(a).
Without limiting the generality or effect of the foregoing, Indemnitee’s right
to receive payments hereunder shall not be assignable, whether by pledge,
creation of a security interest or otherwise, other than by a transfer by the
Indemnitee’s will or by the laws of descent and distribution, and, in the event
of any attempted assignment or transfer contrary to this Section 10(b), the
Company shall have no liability to pay any amount so attempted to be assigned or
transferred. Subject to the foregoing, this Agreement shall inure to the benefit
of and be enforceable by the Indemnitee’s personal or legal representatives,
executors, administrators, heirs and successors.
(c)This Agreement constitutes the entire agreement and understanding of the
Company and Indemnitee in respect of its subject matter and supersedes all prior

12



--------------------------------------------------------------------------------




understandings, agreements and representations by or among the Company and
Indemnitee, written or oral, to the extent they relate to the subject matter
hereof including the Indemnification Agreement in effect on the date hereof
between the Company and Indemnitee, but excluding any Other Indemnity
Provisions. All obligations of the Company contained in this Agreement shall
apply retroactively beginning to the date the Indemnitee commenced serving in a
capacity or having a status referenced in the definition of “Indemnifiable
Claim” and shall continue during the period that the Indemnitee remains in such
capacity or status and for so long thereafter as the Indemnitee may be subject
to any possible new, threatened, pending or completed Indemnifiable Claim.
11.Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid or one business day after having been sent
for next‑day delivery by a nationally recognized overnight courier service,
addressed to the Company at its headquarters (to the attention of the Secretary
of the Company) and to Indemnitee at the applicable address shown on the
signature page hereto, or to such other address as any party may have furnished
to the other in writing and in accordance herewith, except that notices of
changes of address will be effective only upon receipt.
12.Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of such State.
13.Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.
14.Amendments and Waivers. No provision of this Agreement may be waived,
modified or discharged unless such waiver, modification or discharge is agreed
to in writing signed by Indemnitee and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
15.Certain Interpretive Matters. Unless the context of this Agreement otherwise
requires, (a) ”it” or “its” or words of any gender include each other gender,
(b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms
“Article,” “Section,” or “Exhibit” refer to the specified Article, Section or
Exhibit of or to this Agreement, (e) the terms “include,” “includes” and
“including” will be deemed to be followed by

13



--------------------------------------------------------------------------------




the words “without limitation” (whether or not so expressed), and (f) the word
“or” is disjunctive but not exclusive. Whenever this Agreement refers to a
number of days, such number will refer to calendar days unless business days are
specified and whenever action must be taken (including the giving of notice or
the delivery of documents) under this Agreement during a certain period of time
or by a particular date that ends or occurs on a non-business day, then such
period or date will be extended until the immediately following business day. As
used herein, “business day” means any day other than Saturday, Sunday or a
United States federal holiday. Any reference to a statue, rule or regulation
shall include the successor thereto.
16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.
17.Specific Performance. Each of the Company and Indemnitee acknowledges and
agrees that the other would be damaged irreparably if any provision of this
Agreement is not performed in accordance with its specific terms or is otherwise
breached. Accordingly, each party agrees that the other party shall be entitled
to an injunction or injunctions to prevent beaches of the provisions of this
Agreement and to enforce specifically this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state thereof having jurisdiction over the parties and the matter, in addition
to any other remedy to which they may be entitled at law or in equity.
IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.


OMNOVA Solutions Inc.




By:                                        
Indemnitee Signature


Name:                                            
Printed Name
Title:                                
Street                

City, State, Zip









14



--------------------------------------------------------------------------------






EXHIBIT A
•UNDERTAKING
STATE OF             )
)    SS
COUNTY OF             )


I, _________________________________, being first duly sworn, do depose and say
as follows:
1.This Undertaking is submitted pursuant to the Indemnification Agreement, dated
____________, ___, between OMNOVA Solutions Inc., an Ohio corporation (the
“Company”) and the undersigned.
2.    [I have determined that an Indemnifiable Claim has been made against me]
and/or [I am enforcing or defending my rights under the Indemnification
Agreement pursuant to Section 6.
3.    I am requesting payment of Expenses that I have reasonably incurred or
will reasonably incur in [defending or responding to an Indemnifiable Claim]
and/or [in pursuing a claim under Section 6 of the Indemnification Agreement]
4.    The Expenses for which payment is requested are, in general, all expenses
related to
__________________________________________________________________________
____________________________________________________________________________
____________________________________________________________________________.


5.    I hereby undertake to repay all amounts paid pursuant hereto if and to the
extent it is determined that I am not entitled under the Indemnification
Agreement to have the Company pay such amount.
__________________________________________
[Signature of Indemnitee]
                        
Subscribed and sworn to before me, a Notary Public in and for said County and
State, this _____ day of _________, 2___.
                            


[Seal]


My commission expires the ____ day of ___________, 2___.



15

